Exhibit 10.11

AFFILIATED PHARMACY AGREEMENT

THIS AFFILIATED PHARMACY AGREEMENT (“Agreement”), dated as of the 29th ____day
of March 2019, is between Thrifty Drug Stores, Inc., a Minnesota corporation
(“Company”), and Tabula Rasa HealthCare, Inc., an affiliated pharmacy
(“Retailer”).

WHEREAS, the Company is in the business of providing goods, including
pharmaceuticals, and services to affiliated drug stores (as well as to its
Company-owned stores); and

WHEREAS, Retailer owns and operates an affiliated retail drug store(s) located
at the locations specified on Exhibit A attached hereto (individually and
collectively, the “Store”); and

WHEREAS, Retailer may desire (but is not obligated) to participate in certain
programs offered by the Company pursuant to which Retailer may obtain certain
services and goods from the Company and third-parties;

NOW, THEREFORE, in consideration of the mutual promises contained herein, it is
agreed by and between the parties hereto as follows:

1.         OBLIGATIONS OF THE COMPANY. THE COMPANY SHALL:

1.1        Make available to Retailer from time to time one or more programs
pursuant to which Retailer can obtain certain services and goods from the
Company and/or third-parties (the “Program” or “Programs”). Certain existing
Programs offered are identified on Exhibit B attached hereto. Programs will be
offered to Retailer on terms and conditions established by the Company from time
to time. All Program offerings remain subject to discontinuance and change by
the Company at any time, except to the extent the terms of a Program are
documented in a writing signed by both the Company and Retailer in which the
applicable terms are expressly fixed for a specified duration. 

2.         OBLIGATIONS OF THE RETAILER. THE RETAILER SHALL:

2.1        Abide by all Program participation requirements with respect to
Programs that Retailer is eligible to and elects to participate in.

2.2        Timely pay and perform all obligations owed by Retailer to the
Company and to third-party vendors under the Programs.

2.3        Indemnify and hold the Company harmless from any claims, damages,
liability, costs and expenses of any type whatsoever arising out of the
operation of Retailer’s business, including arising out of the performance or
failure of performance of third-parties under Programs arranged by the Company.





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 



2.4        Provide Retailer’s wholesale product purchase and usage history from
time to time upon request in an acceptable electronic format, including NDC
numbers for all items.

2.5        Comply with all applicable laws and operate in conformity with high
ethical standards. 

3.         TERM.

3.1        This Agreement shall commence on the date hereof and shall continue
thereafter through September 30, 2020 or such longer period that the
Pharmaceutical Supply Program remains in effect, unless earlier terminated as
provided in this Agreement.

3.2        Certain Programs offered to Retailer may have their own separate
term. If such Program term expires or terminates prior to the expiration or
termination of this Agreement, such Program shall expire or terminate in
accordance with its terms. However, notwithstanding the fact that a Program term
may state a period extending beyond the term of this Agreement, Retailer’s right
to participate in any Program and any separate written contract relating to any
such Program, shall automatically terminate upon termination of this Agreement.
Upon expiration or termination of this Agreement, Retailer shall return to the
Company any equipment, software or other materials supplied by the Company to
Retailer under the terms of any Program, including, without limitation, the TWRX
software.

4.         TERMINATION.  This Agreement and Retailer’s participation in any
Program offered by the Company (and any separate written contract relating to
any such Program) may be terminated:

4.1        By mutual written agreement of Retailer and the Company.

4.2        By the Company if Retailer violates use of the Marks under the
License Agreement or is either ineligible or otherwise does not elect to
participate in at least one of the Company’s then offered Programs.

4.3        By the Company if Retailer fails to timely pay any amount owed by
Retailer to the Company or to any third-party vendor under a Program.

4.4        By the Company if Retailer fails to timely perform any payment
obligation owed by Retailer to the Company or to any third-party vendor under a
Program unless such failure is cured within ten (10) days after receipt of
written notice of the breach or, if not curable within such time period, good
faith efforts have been taken during any such cure period to commence effecting
a cure and diligently pursued thereafter.

4.5        By the Company if Retailer is convicted or pleads no contest to a
felony or criminal action relating to Medicare, Medicaid or health services.





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 



4.6        By the Company if the Company undergoes a change of control,
substantially all of its assets are sold, or due to any new or existing
circumstance pursuant to which the Company is unable or will likely be unable to
legally or practically on an economic basis consistent with prior performance
perform its obligations under either this Agreement or any of the Programs.

4.7        Retailer is not permitted to terminate this Agreement prior to
expiration. Upon the Company’s receipt from Retailer of written notice of a
failure in performance relating to a Program, the Company agrees to use good
faith efforts to cure any failure in the Company’s performance and also to work
as a liaison between Retailer and third-party vendors in order to address
failures in their performance. If after a reasonable time period, Retailer’s
issues have not been addressed in a commercially reasonable manner and Retailer
and the Company are unable to agree to a reasonable process for resolving the
matter, Retailer, as its exclusive remedy, may petition for a court appointed
arbitrator who shall have authority to determine an appropriate process for
resolving the matter while maintaining the effectiveness of this Agreement and
Retailer’s commitment to Programs subscribed to by the Retailer.

4.8        Termination Based on Credit Status.  Notwithstanding any other
provision in this Agreement to the contrary, Company reserves the right to
terminate this Agreement upon sixty (60) days written notice for Retailer’s
failure to maintain credit worthiness as determined by Company’s credit
insurer. 

5.         BREACH OF PROGRAM REQUIREMENTS.

5.1        Retailer acknowledges and agrees that a failure of Retailer to comply
with the terms and duration of Programs that Retailer elects to participate in
may cause damage to the Company including less favorable pricing, lost rebates,
lost compensation and otherwise as a result of reduced aggregate purchases under
the Program. Retailer shall be liable, in addition to any other applicable
damages, for a reasonable estimate of such damages regardless of whether or not
the Company terminates the Retailer’s participation in the Program as a result
of Retailer’s breach of its agreement to comply with the terms of the Program.

5.2        The termination of this Agreement by the Company shall not relieve
the Retailer from the obligations to pay any monies due the Company nor from the
performance of any other obligation of the Retailer to the Company. 

6.         PAYMENT.

6.1        Payment.  Subject to a change in applicable credit terms, payment for
all goods and services ordered under this Agreement is due and payable by
Retailer to the Company on the Wednesday of the week after the charges were
incurred. The Company will issue a billing statement on Monday of each week
identifying the charges from the prior week. Payment is due by electronic funds
transfer or other





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 



method acceptable to the Company so as to provide the Company with good funds by
the payment due date. The Company may, in its discretion, modify the statement
issuance and billing dates based holidays. Retailer hereby authorizes the
Company to make an electronic funds withdrawal from Retailer’s bank accounts for
the amount due.

6.2        Credit Terms.  The Company reserves the right to adjust the payment
terms, including requiring prepayment or C.O.D. payments, if Retailer is in
breach of this Agreement (without regard to any whether any cure period may be
applicable) or based on other credit considerations which the Company, in its
sole discretion, deems relevant.

6.3        Billing Adjustments/Credits/Deductions.  No billing adjustments,
credits or deductions may be taken until a valid credit memo is issued by the
Company. Invoices to Retailer for whole or partial shipments shall be paid
regardless of disputes relating to other invoices. Retailer waives the right to
assert offsets or counterclaims with respect to any amounts due. Retailer shall
promptly notify the Company’s customer service personnel of any disputed invoice
or billing statement and confirm the same by written notice. Claims by Retailer
with respect to incorrect billing statements must be submitted in writing by
Retailer to the Company within seven (7) days after Retailer’s receipt of the
weekly billing statement from the Company otherwise Retailer forever waives such
claims.

6.4        Late Fees.  Amounts not paid when due will be subject to a late
payment fee computed daily at a rate equal to the lower of [*]% per month or the
highest rate permissible by applicable law. In addition, should there be
insufficient funds in Retailer’s bank account to cover an electronic funds
withdrawal request for any amount owing to the Company when due, the Company
shall charge Retailer a $[*] ($[*]) insufficient funds fee.

6.5        Collection Costs.  Retailer shall be responsible for all costs and
expenses (including reasonable attorneys fees, whether or not suit is commenced)
incurred by the Company to collect any amounts owed by Retailer.

6.6        Credit/Background Checks.  From time to time, Retailer agrees to
deliver to the Company credit information reasonably requested by the Company.
Retailer hereby authorizes the Company to perform credit and background checks
on the Company.

6.7        Offset Right.  The Company shall be permitted to set-off any amounts
that the Company owes to Retailer against amounts that Retailer owes to the
Company. 

7.         SECURITY INTEREST.

Company retains the right to: (a) adjust Retailer’s payment terms; (b) place
Retailer on C.O.D. status, and/or (c) refuse orders from Retailer if Company has
not received payment when due for products and services supplied by (or through)
Company to





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 



Retailer or based upon reasonable credit considerations. Company retains, and
Retailer hereby grants, Company, a security interest in the all products
(including, without limitation, pharmaceutical drug products, over-the-counter
products, health and beauty aid products, greeting cards), purchased or
hereafter acquired from by Retailer from Company to secure any and all payment
obligations now or hereafter owed by of Retailer to Company. Retailer authorizes
Company to file and maintain UCC financing statements evidencing such security
interest.

8.         CONTROLLED SUBSTANCE MONITORING PROGRAM

Controlled Substance Compliance.  Participant and Company agree to cooperate in
good faith with respect to implementation and continuation of a suspicious order
monitoring program for controlled substances. Upon Company’s request, Retailer
shall provide reports that show the quantities of controlled substances in
Schedules II to IV, as determined by federal and state controlled substance
laws, purchased or dispensed over a defined period of time. Company shall use
such information only for compliance with DEA’s suspicious order monitoring
program requirement.

9.         GENERAL PROVISIONS.  THE FOLLOWING PROVISIONS APPLY UNIVERSALLY TO
THE RELATIONSHIP BETWEEN THE COMPANY AND RETAILER, INCLUDING WITH RESPECT TO
EACH INDIVIDUAL PROGRAM OF THE COMPANY IN WHICH RETAILER PARTICIPATES AND ANY
SEPARATE WRITTEN AGREEMENT RELATING TO SUCH PROGRAM.

 

9.1        Notice.  Any notice or other communication required or desired to be
given to a party under this Agreement shall be in writing and shall be deemed
given when: (a) received by the recipient, after being sent via certified mail,
return receipt requested, and addressed to that party at the address for such
party set forth at the end of this Agreement; or (b) received by the recipient
after being sent via Federal Express, Airborne, or similar overnight delivery
service for delivery to that party at that address. A party may change its
address for notices under this Agreement by giving the other parties notice of
such change in accordance with the terms of this Agreement.

9.2        Relationship.  The parties intend the relationship created by this
Agreement to be that of buyer and seller (not distributor or/dealer or
franchise/franchisee). Each is an independent contractor, and neither is the
agent of the other. This Agreement does not authorize the Retailer to use, and
the Retailer agrees not to use, any trademarks, trade names, logos, etc owned by
the Company and used by its Company-owned stores, except as is expressly
permitted by a separate license agreement between the parties. Retailer
acknowledges that the Company may receive discounts, rebates or other
consideration in connection with the Company arranging the Programs and that the
Company is entitled to retain the same with no obligation of disclosure or
accounting to Retailer. The Company is not a fiduciary for the Retailer in any
respect.





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 



9.3        Proprietary and Confidential Information.

a.



Retailer acknowledges that any information (except that identified below)
obtained by Retailer regarding the Company, its business plans and operations,
and the Programs, including, without limitation, the identity of its suppliers,
the Company’s prices received from its suppliers and other terms and conditions
received by the Company from its suppliers, is confidential and proprietary to
the Company (the “Confidential Information”). Retailer shall not disclose,
transfer, copy, duplicate, or publish any Confidential Information for any
purpose whatsoever other than to perform its obligations under this Agreement.
Retailer shall only make available the Confidential Information to its
employees, independent contractors and agents on a “need to know” basis and
provided such persons are subject to protect the Confidential Information on the
same basis as set forth herein.

b.



Retailer shall be responsible for the unauthorized disclosure of any
Confidential Information by its employees, independent contractors and agents.
Upon either the termination of this Agreement or the Company’s earlier written
request, Retailer shall either return to the Company or destroy, as the Company
shall instruct, the Confidential Information (including all copies) in whatever
form such Confidential Information exists. Retailer shall, from time to time,
upon request certify to the Company as to its compliance with the terms of these
provisions and this Agreement.

c.



Confidential Information shall not include any information generally known in
the trade or the public (provided it did not become so known because of the act
or omission of Retailer, its employees, independent contractors, or agents).
Retailer may disclose Confidential Information as and to the extent required by
an order of a court or pursuant to compulsory process issued by a governmental
agency, body or official acting under authority of law, provided that Retailer
immediately upon receipt of such order or process notifies the Company in
writing thereof.

d.



Retailer acknowledges that the Confidential Information is a valuable asset of
the Company and that breach of this Section would cause the Company irreparable
harm for which there is no adequate remedy at law. Accordingly, in the event of
a breach or alleged breach of this Section, Retailer consents to the imposition
of injunctive relief in the Company’s favor and any other legal and equitable
remedies available to the Company.

e.



The obligations of Retailer pursuant to this Section shall survive the
termination of this Agreement for a period of two years provided this
confidentiality covenant shall co-exist with any other confidentiality





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 



covenants between the Company and Retailer which shall survive the consummation
of this Agreement in order to provide the maximum legally permitted protection
of the Company’s Confidential Information.

f.



In the case of a dispute under this Agreement, all prices, rebates and
allowances received by the Company and all purchase information of the Company
and its affiliated retailers shall be confidential. To the extent (if any) that
a court proceeding permits any access or review of the same, such access shall
be afforded only to an independent certified public accountant who is obligated
pursuant to a confidentiality agreement with the Company not to disclose or use
such information except as necessary in connection with the proceeding by
reporting only summary conclusions without disclosing the underlying data.

9.4        Warranty Disclaimer.  The Company disclaims, and Retailer waives, any
claims and damages arising from the failures, errors or delays of the Company’s
third-party agents in connection with the provision of goods and services
provided on the Company’s behalf under this Agreement or any of the Programs.
The Company hereby assigns to Retailer its rights against the Company’s
third-party agents relating to their failures or errors in connection with the
provision of with filling and delivering goods ordered as well as in connection
with the provision of goods and services performed by them on the Company’s
behalf. Retailer acknowledges that failures of timely deliveries and performance
by the Company or third-party vendors may occur and do not give rise to a damage
claim by Retailer. THE COMPANY MAKES NO EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY, WITH RESPECT TO THE GOODS SOLD AND SERVICES PROVIDED UNDER THIS
AGREEMENT, INCLUDING, BUT NOT LIMITED TO, IMPLIED CONDITIONS OF FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT, OR MERCHANTABILITY. NO AGENT, EMPLOYEE OR
REPRESENTATIVE OF THE COMPANY HAS ANY AUTHORITY TO BIND THE COMPANY TO ANY
AFFIRMATION, REPRESENTATION OR WARRANTY EXCEPT AN AUTHORIZED OFFICER OF THE
COMPANY PURSUANT TO A SIGNED WRITTEN AGREEMENT.

9.5        LIMITATION OF LIABILITY.  THE COMPANY SHALL HAVE NO LIABILITY TO
RETAILER OR ANY OTHER PERSON FOR, AND RETAILER HEREBY EXPRESSLY WAIVES, ALL
REMEDIES AND DAMAGES RELATING TO INDIRECT, INCIDENTAL, CONSEQUENTIAL, OR SPECIAL
DAMAGES OF ANY DESCRIPTION. THE PARTIES EXPRESSLY AGREE THAT SUCH LIMITATION IS
AN AGREED UPON ALLOCATION OF RISK. UNDER NO CIRCUMSTANCES SHALL THE COMPANY’S
LIABILITY FOR ANY CAUSE EXCEED [*].

9.6        Force Majeure.  Each party’s obligations under this Agreement will be
excused if and to the extent that any delay or failure to perform such
obligations is due to causes beyond its reasonable control, including, without
limitation, acts of war or





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 



terrorism, fire or other casualty, product or material shortages, strikes or
labor disputes, transportation delays, manufacturer out-of-stock or delivery
disruptions, acts of God, or any law or regulation issued by any government or
governmental or quasi-governmental agency or any judgment or judicial, executive
or administrative order or decree, whether or not ultimately held to be valid.
The party experiencing such a force majeure event shall promptly notify the
other party of such event and use its reasonable commercial efforts to promptly
cure the same.

9.7        Assignment.  This Agreement shall not be assigned in whole or in part
by the Retailer without the prior written consent of the Company, and any
attempted assignment shall be null and void. Subject to the Company’s prior
written consent, Retailer shall assign its obligations under this Agreement,
including any Programs subscribed to by Retailer, to any purchaser or successor
to the Store. All of the provisions of this Agreement shall be binding upon and
inure to the benefit of the respective legal representatives, heirs, successors
and assigns of the parties hereto.

9.8        Choice of Law.  This Agreement, and the respective rights of the
parties under this Agreement, shall be governed and construed by the laws of the
State of Minnesota, without application of any choice of law considerations. Any
claim, cause of action, suit or demand allegedly arising out of or related to
this Agreement, or the relationship of the parties, shall be brought exclusively
in the state or federal courts located in Minneapolis, Minnesota, and the
parties irrevocably consent to the jurisdiction and venue of such courts. Each
party hereto agrees that valid service of process may be effected on it by
certified mail at the addresses stated on the signature page of this Agreement.

9.9        Survival.  The rights and obligations of the parties intended to be
observed and performed by the parties after the consummation of this Agreement
shall survive the same and continue thereafter in full force and effect.

9.10      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. Copies of this Agreement with signatures
transmitted electronically (e.g., by facsimile or pdf) shall be deemed to be
original signed versions of this Agreement.

9.11      Construction.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Agreement.





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 



9.12      Joint Liability.  If Retailer shall be two or more persons, all
persons signatory hereto on behalf of Retailer shall be jointly and severally
liable hereunder.

9.13      Entire Agreement; Modification and Waiver.  This Agreement, together
with the Exhibits and the related written agreements specifically referred to
herein, represents the only agreement among the parties concerning the subject
matter hereof and supersedes all prior agreements, whether written or oral,
relating thereto. No purported amendment, modification or waiver of any
provision hereof shall be binding unless set forth in a written document signed
by all parties (in the case of amendments or modifications) or by the party to
be charged thereby (in the case of waivers). Any waiver shall be limited to the
provision hereof and the circumstance or event specifically made subject thereto
and shall not be deemed a waiver of any other term hereof or of the same
circumstance or event upon any recurrence thereof. This Agreement shall not be
construed against either party since each party has had the opportunity to
negotiate its provisions and contribute to its drafting.

******

[Remainder of page intentionally left blank; signature page follows]





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 



Each of the parties has caused this Affiliated Pharmacy Agreement to be executed
in the manner appropriate to each intending to be legally bound. 

 

 

Company Name:

Tabula Rasa Health Care, Inc.

Printed Name Calvin H. Knowlton, PhD

By /s/ Calvin H. Knowlton, PhD

Title Chairman & CEO

Date 3/29/2019

Address: 228 Strawbridge Drive

Moorestown, NJ 08057

 

Thrifty Drug Store, Inc.

Printed Name Scot Rewerts

By /s/ Scot D. Rewerts

Title Director Affiliated Pharmacy Program

Address: 6055 Nathan Lane North #200

               Plymouth, MN 55442

 

 

 

 





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 



EXHIBIT A

Affiliated Pharmacy Store Locations

 

 

 

Legal Entity Name

Name of Store

Store Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 



EXHIBIT B

Affiliated Pharmacy Services

All prices set forth in this Exhibit are subject increase based on increases in
the Company’s cost of providing the related goods and services.

ADVERTISING

 

 

 

Coupon books (design and printing)

per thousand for design and printing

$[*]

Magazine (design and printing)

per thousand for design and printing

$[*]

Gift catalog printing

per thousand for design and printing

$[*]

 

Additional advertising cost per coupon book/magazine/tabloid/gift catalog/event:

 

 

Front plate change fee for operators name & address

$[*]

Ad production cost

$[*]

Ad sign cost

$[*]

 

PLANOGRAMS, RETAIL PRICE MANAGEMENT, SHELF LABELS AND RETAIL PRICE STICKERS

·



POGS provided monthly according to Thrifty White POG Schedule.

·



Weekly price change report and shelf labels for increases / decreases.

·



New POS shelf labels provided monthly with plan-o-grams.

·



Compare and Save signage / Mark Down signage

Monthly POG / shelf labels / retail price management support fee

$[*]

Complete set of POS shelf labels covering all Thrifty White POGS.

$[*]

POINT OF SALE COMMUNICATION SUPPORT

·



New price change labels for price increases / decreases.

·



Automatic communication download for price change product information.

·



Markdown signs for clearance.

·



Automatic communication download for any independent advertising events. (Coupon
books & magazines)

·



Automatic communication download for all seasonal product information.

·



Markdown program & signs for all seasonal product bought from Thrifty White’s
seasonal buy programs.

 

 

Monthly point of sale communication support fee

$[*]





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 



 

Monthly Freedom Data Software support fee

$[*]

Monthly Freedom Data AR support fee

$[*]

Monthly Data Signature Capture fee

$[*]

 

[*] RELATIONSHIP

The Company has entered into a wholesaling agreement with [*] pursuant to which
Retailer may purchase products on wholesale basis directly from [*].

PHARMACEUTICAL SUPPLY

The Company has entered into a relationship with [*] enabling the Company to
sell certain branded and generic pharmaceuticals and other products to Retailer.
Purchase commitments apply.

[*] PROGRAM

The Company has entered into a program agreement with [*] enabling Retailer to
obtain participate in the program to obtain certain personal expression products
(including greeting cards and related items). Purchase commitments apply.

[*]

The Company has entered into a relationship with [*] enabling the Company to
allow Retailer to receive [*] and related services.

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 



 

THRIFTY ACCOUNT NOTIFICATION

 

 

APP

Yes

 

 

THRIFTY STORE #

 

NAME OF STORE

 

ADDRESS

 

PHONE #

 

FAX #

 

DEA #

 

EXPIRATION DATE

 

STATE PHARMACY #

 

EXPIRATION DATE

 

NCPDP #

 

NPI  #

 

CONTROLLED PHARMACY  #

 

EXPIRATION DATE

 

FED-ID #

 

PROPOSED OPENING DATE

 

OPENING ORDER DATE

 

CURRENT WHOLESALER  EXPIRATION DATE

 

ESTIMATED MONTHLY VOLUME

 

SPECIAL REQUESTS/OTHER

 

Varity Distributor Inc.  Account

 

 





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 



 

 

 

 

VDI EDI ordering

Y

N

 

Pharmacy System in Use

 

 

 

EDI Set-up

Y

N 

 

POS System in Use

 

 

 

POS Set-Up

Y

N

 

RX Account needed

Y

N

 

CSOS Account needed

Y

N

 

LTC Account needed

Y

N

 

Rx Cost Code

 

 

 

Rx Shelf Labels

Y

N

 

OTC Cost Code

 

 

 

OTC Price Sticker

Y

N

 

MM25 (Mobil Manager)

Y

N

Date: ______________________

Health Mart Customer

Y

N

 

Contact Name

 

 

 

Email address

 

 

 

EDI Email address

 

 

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------